DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 30 April 2021 has been entered.  Claims 1, 2, 4 – 6, 8 – 10, 12 – 24, 26 – 29, 32, 33, 35, and 36 remain pending in the application.  Claims 35 and 36 were previously withdrawn from consideration.  

Claim Interpretation
The following interpretations were presented in the Office Action mailed 31 December 2020 and are maintained herein.
	Claim 1 is directed to a floor panel.
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP § 2111.02, II.
	In the case of claim 1, the recited use as a “floor” panel does not define any further limitation of the panel beyond that set forth in the body of the claim.  Accordingly, the recitation of the panel being a “floor” panel is not considered a limitation.  However, for purposes of comparison with the prior art, a panel being disclosed for use in flooring will be understood to describe this feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 6, 8, 10, 12, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge (EP 2,060,389 A1) in view of Liu (US 2010/0247937 A1).
	Regarding claim 1, Van Cauwenberge discloses a floor panel (“laminate panel” for “flooring system”, e.g. “laminate panel” 1: e.g. Fig. 1 – 4; ¶¶ [0004] – [0054]), comprising a laminate of: a magnesium oxide based core layer (“core layer”, e.g. “core layer” 3: e.g. Fig. 1 – 4; ¶¶ [0004], [0006], [0008], [0009], [0014] – [0041]); a magnesium oxide based upper crust layer positioned on top of said core layer (“surface layer” comprising a “melamine impregnated material” exemplified by a “melamine impregnated magnesium board”, e.g. “surface layer” 2: e.g. Fig. 1 – 4; ¶¶ [0010] – [0012]); and an upper reinforcing layer situated in between said core layer and said at least one upper crust layer (e.g. ¶¶ [0024] – [0026]).
	Although Van Cauwenberge does not expressly state the density of the upper crust layer is larger than the density of the core layer, this feature would have been obvious in view of Liu.
	Liu discloses a floor panel, comprising a core layer and an upper crust layer positioned on top of said core layer, wherein the density of said upper crust layer is larger than the density of the core layer (“cementitious article”, e.g. “cementitious board” 10 with “first and second dense layers” 14, 18 on either 12 used to form “flooring products”: e.g. Fig. 1A, 1B, 2A, 2B; ¶¶ [0007] – [0061]).  Liu states this arrangement of density is commonly known (e.g. ¶ [0019]), and further states an upper crust layer with a larger density relative to a core layer adds strength to the floor panel (e.g. ¶ [0053]).  Stated another way, Liu’s floor panel gains strength in the upper crust layer at the expense of the overall weight of the floor panel, as would have been understood by those of ordinary skill in the art.
	Therefore, it would have been obvious to modify Van Cauwenberge’s floor panel such that the magnesium oxide based upper crust layer has a larger density than the density of the magnesium oxide based core layer in order to impart strength to the floor panel while also minimizing the weight increase of the floor panel.
	Although Van Cauwenberge and Liu are not specific as to the density of each crust layer being between 8% and 12% larger than the density of the core layer, as discussed above, the density of the crust layers is larger than that of the core layer for purposes of providing a desirable balance of low panel weight and panel strength.  Van Cauwenberge (e.g. ¶¶ [0027] – [0029], with respect to incorporating lightweight filler) and Liu (e.g. ¶¶ [0019], [0042], [0046], [0048], [0050], [0052], [0053], with respect to foaming and defoaming agents and/or mechanical destruction of foams during slurry mixing) provide various means for controlling the densities of a crust layer and/or a core layer, and thus the weight and strength of the floor panel.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the density of each crust layer in the floor panel Van Cauwenberge, Liu, and Lee disclose to be between 8% and 12% larger than the density of the core layer, the motivation being to provide a floor panel with a desirable balance of weight and strength.
	Regarding claim 2, in addition to the limitations of claim 1, Van Cauwenberge discloses the floor panel comprises a first pair of opposite edges, said first pair of opposite edges comprising complementary coupling parts allowing to mutually couple of plurality of floor panels to each other (“tongue” and “groove” which allow for “interlocking” in the vertical and/or horizontal direction: e.g. Fig. 4; ¶¶ [0004], [0006], [0017], [0043], [0045]).
Regarding claim 4, in addition to the limitations of claim 2, Van Cauwenberge discloses the floor panel comprises a second pair of opposite edges, wherein both pairs of opposite edges comprising coupling parts allowing to mutually couple of plurality of floor panels to each other (“tongue” and “groove” which allow for “interlocking” in the vertical and/or horizontal direction: e.g. Fig. 4; ¶¶ [0004], [0006], [0017], [0043], [0045]).
	Regarding claim 5, in addition to the limitations of claim 1, Van Cauwenberge discloses the core layer comprises magnesium chloride (e.g. Table 1; ¶¶ [0004], [0014] – [0020], [0022], [0023], [0027], [0028]).
	Regarding claim 6, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper crust layer comprises magnesium chloride (e.g. ¶ [0011]).
	Regarding claim 8, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper crust layer comprises wood fibers (“surface layer” can be a mixture of species, including “melamine impregnated material” as discussed in the 35 U.S.C. 103 rejection of claim 1 and wood: e.g. ¶ [0010]).
	Regarding claim 10, in addition to the limitations of claim 1, Van Cauwenberge discloses both the core layer and the upper crust layer comprise water (e.g. Table 1; ¶¶ [0004], [0011], [0014] – [0020], [0023], [0027], [0028], [0031]), wherein the weight content of water in the core layer is larger than the weight content of water in the upper crust layer (5% to 9%, e.g. 7% to 8%, in “surface layer”, e.g. ¶ [0011], and 9% to 22%, e.g. 10% to 17%, in “core layer”, e.g. ¶ [0031]).
	Regarding claim 12, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper reinforcing layer comprises a fiberglass mesh (e.g. ¶ [0026]).
	Regarding claim 15, in addition to the limitations of claim 12, Liu discloses fibers forming reinforcing layers provided with a coating, e.g. a binder for holding fibers together (e.g. ¶¶ [0028], [0029]).
	Accordingly, providing a fiberglass mesh as Van Cauwenberge discloses with a coating, e.g. a binder, as Liu suggests would have been an obvious modification to form for purposes of improving structural integrity of the fiberglass mesh. 
	Regarding claim 16, in addition to the limitations of claim 1, Van Cauwenberge discloses the density of the core layer is between 900 and 1400 kg/m3 (density of 0.9 to 1.4 g/cm3: e.g. Table 2).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I. 	Regarding claim 17, in addition to the limitations of claim 1, Van Cauwenberge discloses the density of the core layer is between 900 and 1400 kg/m3 (density of 0.9 to 1.4 g/cm3: e.g. Table 2).  As discussed in the 35 U.S.C. 103 rejection of claim 1 above in view of Cauwenberge and Liu, Van Cauwenberge discloses and/or renders obvious the density of the magnesium oxide based upper curst layer being greater than the core layer.  Accordingly, the density of the magnesium oxide based upper crust layer based on such description is more 900 kg/m3, which encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge and Liu as applied to claim 1 above, and further in view of Au (US 2006/0070321 A1).
	Regarding claim 9, although Van Cauwenberge and Liu are not specific as to the core layer comprising wood fibers, and the weight content of wood fibers in the core layer being larger than the weight content of wood fibers in the upper crust layer, these features would have been obvious in view of Au.
	Au discloses wood fibers may be added to a magnesium oxide based core layer for purposes of reducing the weight of the core and environmental impact as a means of employing waste material (e.g. ¶¶ [0017], [0018], [0042]).
	As discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Van Cauwenberge and Liu, the density of the upper crust layer is greater than the core layer.  Furthermore, Van Cauwenberge desires lightweight fillers for the core layer (e.g. ¶ [0029]).
	Therefore, it would have been obvious to modify the floor panel Van Cauwenberge and Liu disclose such that the core layer comprises wood fibers, and the weight content of wood fibers in the core layer is larger than the weight content of wood fibers in the upper crust layer, the motivation being to .
	Claims 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge and Liu as applied to claim 12 above, and further in view of Feigin (US 2009/0065972 A1).
	Regarding claim 13, although Van Cauwenberge and Liu are not specific as to the fiberglass mesh having a mesh size of at least 5x5 mm, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  As examples, Feigin notes meshes with 2 or 4 meshes per cm2 (e.g. ¶ [0049]), where 4 meshes per cm2 corresponds to meshes of 5x5 mm, and thus 2 meshes per cm2 having a larger opening, may be used.  However, since the fibrous nature of the mesh is that which provides the reinforcing effect, it is observed that a useful minimum mesh size can be determined to attain magnesium oxide penetration of the fiberglass mesh while also having suitable reinforcing.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have a mesh size of at least 5x5 mm, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
	Regarding claim 14, although Van Cauwenberge and Liu are not specific as to the fiberglass mesh having an area weight of at least 90 g/m2, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  One of ordinary skill in the art would have appreciated larger mesh sizes, all other things being the same, reduce the area weight of the fiberglass mesh.  Since the fibrous nature of the mesh is that providing the 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have an area weight of at least 90 g/m2, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
	Claims 18, 21, 22, 24, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge and Liu as applied to claim 1 above, and further in view of Lee (KR 2010-0025799 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 18, in addition to the limitations of claim 1, Van Cauwenberge discloses said laminate further comprises a “backing layer”, e.g. “backing layer” 4, positioned underneath the core layer (e.g. Fig. 1 – 4; ¶¶ [0004], [0006], [0008], [0013], [0017], [0048], [0049]).
	Although Van Cauwenberge is not specific as to the “backing layer” comprising at least one magnesium oxide based lower crust layer positioned underneath the core layer, wherein the density of said at least one lower crust layer is larger than the density of the core layer, and at least one lower reinforcing layer situated between said core layer and said at least one lower crust layer, these features would have been obvious in view of Liu and Lee.
	As discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Van Cauwenberge and Liu, Liu discloses a floor panel, comprising a core layer and an upper crust layer positioned on top of said core layer, wherein the density of said upper crust layer is larger than the density of the core layer (“cementitious article”, e.g. “cementitious board” 10 with “first and second dense layers” 14, 18 on either side of “cementitious core” 12 used to form “flooring products”: e.g. Fig. 1A, 1B, 2A, 2B; ¶¶ [0007] – [0061]).  Since “first and second dense layer” 14, 18 are formed on either side of a core layer, it follows a 
	Lee discloses a panel (“low specific gravity magnesium board”, e.g. “low specific gravity magnesium board” 5) comprising a laminate of a core layer (“low density magnesium compound” 10), an upper crust layer positioned on top of said core layer (a first one of “first and second high density magnesium compounds” 30, 32), wherein the density of said upper crust layer is larger than the density of the core layer, and an upper reinforcing layer situated in between the said core layer and said at least one upper crust layer (a first one of “first and second glass fibers” 20, 22 adjacent the corresponding first one of “first and second high density magnesium compounds” 30, 32), a lower crust layer positioned underneath the core layer (the other of the “first and second high density magnesium compounds” 30, 32 not corresponding to the upper crust layer), wherein the density of said at least one lower crust layer is larger than the density of the core layer, and a reinforcing layer situated in between said core layer and said lower crust layer (the other of “first and second glass fibers” 20, 22 not corresponding to the lower reinforcing layer), wherein the core layer, the upper crust layer, and the lower crust layer comprise magnesium oxide (e.g. Fig. 1; § Description, pp. 1 – 3).
	One function of Van Cauwenberge’s upper crust layer is the protection of a subsurface from moisture, a feature also desired of Van Cauwenberge’s “backing layer” (e.g. ¶ [0013]).  Given the advantages in manufacturing efficiency Liu describes for using the same materials in upper and lower crust layers and Van Cauwenberge’s description of a composition having properties useful for both the upper and lower crust layers, one of ordinary skill in the art would have appreciated Van Cauwenberge provides a composition useful for attaining Liu’s advantages.

	Therefore, it would have been obvious to modify Van Cauwenberge’s floor panel such that the laminate further comprises a magnesium oxide based lower crust layer positioned underneath the core layer, wherein the density of said lower crust layer is larger than the density of the core layer, and a lower reinforcing layer situated in between said core layer and said lower crust layer as Liu and Lee suggest, the motivation being to provide a floor panel which protects its floor subsurface from moisture while also providing manufacturing efficiency as well as added durability, mechanical strength, and rigidity.
	Regarding claim 21, in addition to the limitations of claim 18, as discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Liu, and Lee, the lower crust layer is formed from the same composition as the upper crust layer, and thus the lower crust layer and the upper crust layer have the same density.  Van Cauwenberge discloses the density of the core layer is between 900 and 1400 kg/m3 (density of 0.9 to 1.4 g/cm3: e.g. Table 2).  Accordingly, the density of the magnesium oxide based lower crust layer is more 900 kg/m3, which encompasses the claimed ranges.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 22, in addition to the limitations of claim 18, as discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Liu, and Lee, the lower crust layer is formed from the same composition as the upper crust layer.  Van Cauwenberge discloses the upper crust layer comprises magnesium chloride (e.g. ¶ [0011]), and thus the modification for the lower crust layer to have the same composition comprises magnesium chloride.
	Regarding claim 24, in addition to the limitations of claim 18, Van Cauwenberge discloses both the core layer and the upper crust layer comprise water (e.g. Table 1; ¶¶ [0004], [0011], [0014] – [0020], [0023], [0027], [0028], [0031]), wherein the weight content of water in the core layer is larger than the weight content of water in the upper crust layer (5% to 9%, e.g. 7% to 8%, in “surface layer”, e.g. ¶ [0011], 
	Regarding claim 26, in addition to the limitations of claim 1, Van Cauwenberge discloses the upper reinforcing layer comprises a fiberglass mesh (e.g. ¶ [0026]).  In view of Liu’s advantages relating to manufacturing efficiency being desirable with respect to upper and lower crust layers using the same composition, one of ordinary skill in the art would have appreciated using a similar material for the lower reinforcing layer as used for the upper reinforcing layer would have similar gains in manufacturing efficiency.  Van Cauwenberge discloses the upper reinforcing layer comprises a fiberglass mesh (e.g. ¶ [0026]).  As discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Liu, and Lee, Van Cauwenberge discloses the purpose of the reinforcing layer between the upper crust layer and the core layer is the improvement in durability, mechanical strength, and rigidity (e.g. ¶ [0022]).  Liu also states using fibrous structures on either side of a cementitious core which are the same is useful for reducing or eliminating warp (e.g. ¶ [0030]).  Therefore, it would have been obvious to provide the lower reinforcing layer as one comprising a fiberglass mesh, the motivation being to further improve the durability, mechanical strength, rigidity, and warp characteristics of the floor panel while also providing additional manufacturing efficiency.
	Regarding claim 29, in addition to the limitations of claim 26, Liu discloses fibers forming reinforcing layers provided with a coating, e.g. a binder for holding fibers together (e.g. ¶¶ [0028], [0029]).
	Accordingly, providing a fiberglass mesh as Van Cauwenberge discloses with a coating, e.g. a binder, as Liu suggests would have been an obvious modification to form for purposes of improving structural integrity of the fiberglass mesh. 
	Regarding claim 32, although Van Cauwenberge and Liu are not specific as to the laminate comprising a top structure attached, e.g., glued, to the upper crust layer, wherein said top structure comprises a decorative layer and a wear layer covering said decorative layer, these features would have been obvious in view of Lee.
5) comprising a laminate of a core layer (“low density magnesium compound” 10), an upper crust layer positioned on top of said core layer (a first one of “first and second high density magnesium compounds” 30, 32), wherein the density of said upper crust layer is larger than the density of the core layer, and an upper reinforcing layer situated in between the said core layer and said at least one upper crust layer (a first one of “first and second glass fibers” 20, 22 adjacent the corresponding first one of “first and second high density magnesium compounds” 30, 32), a top structure attached to the upper crust layer, wherein said top structure comprises a decorative layer (one of “first and second coating layers” 40, 42 and one of “first and second finishing layers” 50, 52 on the same side as the first one of “first and second high density magnesium compounds” 30, 32 corresponding to the upper crust layer (e.g. Fig. 1; § Description, pp. 1 – 3).  One of ordinary skill in the art would have appreciated the purpose of a decorative layer is to provide a desired aesthetic to the floor panel, and the purpose of the wear layer is to protect said decorative layer and maintain the aesthetic of the floor panel (also stated objectives of Lee’s panel: e.g. § Description, paragraph bridging pp. 1 and 2).
	Therefore, it would have been obvious to modify Van Cauwenberge’s floor panel to further include a top structure attached to the upper crust layer, wherein said top structure comprises a decorative layer and a wear layer covering said decorative layer, the motivation being to improve the aesthetics of the floor panel and to provide such aesthetics for a long time.
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Liu, and Lee as applied to claim 18 above, and further in view of Jones (US 2009/0004378 A1).
	Regarding claim 19, although Van Cauwenberge, Liu, and Lee are not specific as to the laminate comprising a plurality of lower reinforcing layers stacked on top of each other, this feature would have been obvious in view of Jones.
	Jones discloses additional layers of magnesium oxide, as distinguished by intervening fibrous layers, can be added to a panel in order to provide a panel with the desired thickness (e.g. ¶¶ [0116] – [0121]).  However, one of ordinary skill in the art would have appreciated an additional layer of 
	As can be gleaned from the 35 U.S.C. 103 rejections of claims 1 and 18 in view of Van Cauwenberge, Liu, and Lee, the properties conveyed by providing additional layers of magnesium oxide would be determined by the properties of the upper crust layer, the core layer, and the lower crust layer selected to be provided in plurality.  As discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Liu, and Lee, the purpose of the lower crust layer is moisture protection for the floor sub-surface, durability, mechanical strength, and rigidity.  
	Therefore, it would have been obvious to modify the laminate to comprise a plurality of the lower reinforcing layers stacked on top of each other, the motivation being to provide additional moisture protection to the floor sub-surface, durability, mechanical strength, and rigidity to the floor panel.
	Regarding claim 20, in addition to the limitations of claim 19, as discussed in the 35 U.S.C. 103 rejection of claim 19 in view of Van Cauwenberge, Liu, Lee, and Jones, Jones discloses providing a fibrous layer between magnesium oxide layers (e.g. ¶¶ [0116] – [0121]).  As discussed in the 35 U.S.C. 103 rejection of claim 18 in view of Van Cauwenberge, Liu, and Lee, a reinforcing layer is provided between the lower crust layer and the core layer is the improvement in durability, mechanical strength, and rigidity in the floor panel (Van Cauwenberge: e.g. ¶ [0022]).  Similar benefits would have been expected if provided adjacent additional lower crust layers.
	Therefore, it would have been obvious to provide at least one lower crust layer positioned in between at least two reinforcing layers, wherein one of the lower crust layers is positioned underneath a lowest, reinforcing layer, the motivation being to provide further durability, mechanical strength, and rigidity in the floor panel.
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Liu, and Lee as applied to claim 18 above, and further in view of Au.
	Regarding claim 23, although Van Cauwenberge, Liu, and Lee are not specific as to the lower crust layer being free of wood fibers, these features would have been obvious in view of Au.
	Au discloses wood fibers may be added to a magnesium oxide based core layer for purposes of reducing the weight of the core (e.g. ¶¶ [0017], [0018]).

	Therefore, it would have been obvious to modify the floor panel Van Cauwenberge, Liu, and Lee disclose such that the lower crust layer is free of wood fibers, the motivation being to ensure the density, and thus strength and weight relationships provided thereby, of the core layer and the lower crust layer are provided.
	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge, Liu, and Lee as applied to claim 26 above, and further in view of Feigin.
	Regarding claim 27, although Van Cauwenberge and Liu are not specific as to the fiberglass mesh having a mesh size of at least 5x5 mm, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  As examples, Feigin notes meshes with 2 or 4 meshes per cm2 (e.g. ¶ [0049]), where 4 meshes per cm2 corresponds to meshes of 5x5 mm, and thus 2 meshes per cm2 having a larger opening, may be used.  However, since the fibrous nature of the mesh is that which provides the reinforcing effect, it is observed that a useful minimum mesh size can be determined to attain magnesium oxide penetration of the fiberglass mesh while also having suitable reinforcing.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have a mesh size of at least 5x5 mm, the motivation being to provide a 
	Regarding claim 28, although Van Cauwenberge and Liu are not specific as to the fiberglass mesh having an area weight of at least 90 g/m2, this feature would have been obvious in view of Feigin.
	Feigin discloses fiberglass meshes for reinforcing magnesium oxide layers are provided with openings which allow the magnesium oxide slurry composition for forming a layer to pass through the holes (e.g. ¶¶ [0045], [0047] – [0050]), thus requiring a minimum mesh size for this to be effected.  One of ordinary skill in the art would have appreciated larger mesh sizes, all other things being the same, reduce the area weight of the fiberglass mesh.  Since the fibrous nature of the mesh is that providing the reinforcing effect, it would have been further appreciated heavier fibers provide greater reinforcement, all other things being the same, due to the additional material provided thereby.  Accordingly, there is a minimum weight needed for the fiberglass mesh to have a reinforcing effect.  The fact Feigin is not particularly limiting as to mesh size (e.g. ¶ [0049]) suggests one of ordinary skill in the art would have been able to readily determine a suitable weight.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the fiberglass mesh to have an area weight of at least 90 g/m2, the motivation being to provide a minimum mesh size that allows magnesium oxide penetration while also satisfying reinforcing requirements.
	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Van Cauwenberge and Liu as applied to claim 1 above, and further in view of Chen (CN 106968413 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 33, although Van Cauwenberge and Liu are not specific as to the laminate comprising a urea-formaldehyde impregnated, decorative paper layer, attached, e.g. glued, to the upper crust layer, this feature would have been obvious in view of Chen.
	Chen discloses a urea-formaldehyde impregnated decorative paper layer for application over a magnesium oxide layer (e.g. ¶ [0012]), e.g. attached by gluing, which can be applied by hot pressing to 
	Therefore, it would have been obvious to modify Van Cauwenberge’s laminate to comprise a urea-formaldehyde impregnated decorative paper layer attached, e.g. glued, to the upper crust layer in order to impart decorative properties while simultaneously having a good bond between the decorative paper layer and the upper crust layer and providing abrasion protection to the upper crust layer.

Response to Arguments
Applicant’s arguments, see p. 7, filed 30 April 2021, with respect to the objections to claims 5 and 19 have been fully considered and are persuasive.  These objections have been withdrawn. 
	Applicant’s arguments, see p. 7, filed 30 April 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 8 – 10, filed 30 April 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts Van Cauwenberge does not disclose an upper crust layer or an upper reinforcing layer.  As the examiner best understands, Applicant considers Van Cauwenberge’s “surface layer” to not correspond to the claimed upper crust layer and considers Van Cauwenberge’s reinforcing material is in a core material rather than on top of it.  The examiner respectfully disagrees.
	With respect to the upper crust layer, Van Cauwenberge states materials for the core layer may be similarly used to form a surface layer (e.g. ¶¶ [0010] – [0012]).  In this regard, the examiner considers Van Cauwenberge’s surface layer to correspond to the claimed upper crust layer.  With respect to the reinforcing layer, one embodiment of Van Cauwenberge’s reinforcing layer is a mesh (e.g. ¶¶ [0024] – [0028]) where it can be considered that core layer compositions either side of the mesh correspond to the core layer.
	Applicant further asserts the examiner makes conclusory statements regarding the claimed density of each crust layer being between 8% and 12% larger than the density of the core layer.  However, as noted in the rejections, higher density crusts relative to the core is used to provide a 
	It is observed Applicant’s advantages disclosed in the specification (e.g. p. 2, ll. 21 – 26) do not substantially differ from those Van Cauwenberge and Liu suggest.
	For at least these reasons, the rejections under 35 U.S.C. 103 are maintained to the extent consistent with Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783